Gilbert, J.
Will McMillan held described land under a lease for ten years from Mrs. Hannah M. Rountree, containing the language: “including game preserve privileges and turpentine privileges on said lands, and the privilege to cut and use so much of the timber thereon as is needed for firewood,-plantation and farm purposes, and for repairs and improvements, but not including sawmill privileges, nor the right to sell, cut, or use timber for other commercial purposes. The purpose of this agreement and lease is' to convey . . the right and privilege to conduct farming and agricultural operations on said lands, to use the timber thereon *335for the purposes aforementioned only, to have and operate a game or game preserves on said land, to have, use, and occupy” the land mentioned, with the buildings thereon. Subsequently the grantor in the lease sold to Jones and Drew “the cypress timber located in the swamps and cypress timber in the flats and ponds upon the premises described, . . suitable to make cross-ties” of stated dimensions. McMillan sought by petition to enjoin the cutting of timber, alleging that timber which had been and was about to be removed was necessary for the upkeep of the property, and that the cutting would interfere with the use of the property as a game preserve. On the hearing the court granted an interlocutory injunction.
Under the pleadings and the evidence the court did not err in so ruling. Judgment affirmed.

All the Justices concur.